Title: To Benjamin Franklin from Dumas, 11 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
La Haie 11e. Juin 1779.
En attendant que je puisse vous parler de ce qui se passe aujourd’hui à l’Assemblée, il est bon de vous rendre compte de la maniere dont a fini l’affaire du Gazettier de Leide. Voici l’extrait des deux dernieres lettres qu’il m’a écrites, en date des 7 & 10 du court. C’est moi qui lui avois envoyé copie du Meme. de S. J. Y.,
7e. “Je vous suis obligé de la Conférence avec Mr. V. B., & de la communication de ses informations (savoir du précis de ce que l’Assemblée avoit décidé). Je ne craignois, il est vrai, pas beaucoup; mais il est toujours désagréable d’avoir à se defendre, quand on n’est pas d’humeur fléchissante, ni d’un naturel à mâcher les choses. N’ayant eu aucun Message de nos Messieurs jusqu’à cet après-midi, je croyois qu’on s’épargneroit même la peine de nous en parler. Mais aujourd’hui à 5 h. nous avons été mandés à l’hôtel de ville pour demain matin. Il faudra voir sur quel ton on le prendra. Je le présume benin, parce qu’on a tant tardé.”
10e. “J’ai été moi-même à l’hôtel de ville. Il n’y avoit que le Président & les 2 Secretaires. L’on a commencé par me dire, que je me rappellerois, qu’il s’étoit trouvé dans la Gazette un Extrait de Mémoire, rectifié ensuite, que sur des plaintes, faites au sujet de cette premiere insertion, il avoit été pris par les Etats une Résolution, dont le Secretaire me feroit lecture. Celui-ci a demandé au Président, à voix basse, s’il devoit lire toute la Résolution?—Non, simplement le dispositif. On me l’a lu, à peu près dans les mêmes termes que vous me l’aviez marqué. J’ai demandé si Messieurs jugeoient à propos de m’en donner copie, pour que je la communiquasse à mon Oncle, ou si je devoir seulement lui faire mon rapport de bouche?— Non, de bouche, cela suffit. J’ai continué, qu’il me paroissoit étrange, que Mr. l’Ambr. se fût plaint de l’insertion d’un Article, publié à Londres même; qu’il étoit bien plus naturel de s’en prendre à la source; que me doutant de l’objet qui m’avoit fait mander, j’avois pris avec moi le Papier Anglois, que j’étois prêt à faire voir à Messieurs.— Non, cela n’est pas besoin: Mais nous vous recommandons de vous conformer à la Résolution (V. ma Lettre du 8): vous montrez trop, dans toutes vos feuilles, de quel parti vous êtes.— Pas PLUS, Monsieur LE Bourguemaître, QUE NE L’EXIGE LE DEVOIR D’ÊTRE VRAI.— L’affaire étant finie, je me suis retiré. Ainsi vous voyez, mon cher Ami, que l’on a cru ne pas même devoir nous faire connoître le Mémoire en question, qui plus digne d’une Poissarde que d’un Politique, répond bien mal à l’idée que je m’étois faite d’ailleurs de l’habileté de celui dont il porte le nom.”
J’apprends dans ce moment que l’Assemblée d’Hollde. vient d’être prorogée, & que ces Mrs. partent demain pour leurs villes. Je ne pourrai voir notre Ami que ce soir. Il est allé dîner hors de ville. On n’aura rien décidé encore. Mr. l’Ambr. est allé ce matin à Rotterdam au-devant de Made. la Duchesse.
Je suis avec un grand respect, Monsieur Votre très-humble & très obéissant serviteur
D


Il est arrivé des Lettres de la Cour de L——, comme quoi elle consentiroit (bien de la grace) à laisser faire à la rep. son commerce avec la Fce., pourvu que la rep. s’engage à ne pas y laisser envoyer des bois de construction. C’est le chat qui tombe toujours sur ses pattes. Cela est visiblement concerté avec ceux d’ici. N’importe laissons-les faire. La Fce. ne manquera pas de bois pour cela; & les Anglomanes n’y gagneront que de se rendre toujours plus odieux, & d’affoiblir leur influence dans l’essentiel. C’est un très-mauvais service que leur rendent leurs bons amis.
Passy à S. Exc. M. Franklin

 
Addressed: To his Excellency / B. Franklin Esqr., / M. Plen. of the United States, &c. / at Passy./.
Notation: Dumas 11. Juin 1779.
